Citation Nr: 0532805	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma resulting 
in the need for partial upper and lower plates, for 
compensation purposes.  


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The RO referred the veteran's claim to the VA medical center 
with jurisdiction so that a determination could be made with 
regards to eligibility for outpatient treatment.  That is a 
separately appealable issue.  The Board has no indication 
that the medical center has made an adverse determination 
that the veteran appealed.  Thus, the issue of eligibility 
for optional treatment is not before the Board.  

The veteran submitted a motion to have this case advanced on 
the docket in January 2005 and it was denied in February 
2005.  


FINDING OF FACT

Dental trauma resulting in the need for upper and lower 
plates is not a disability for VA compensation purposes.  


CONCLUSION OF LAW

Service connection for dental trauma resulting in the need 
for partial upper and lower plates for compensation purposes 
is not established.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381 (2005) (emphasis added).  Simply stated, such 
disabilities, while they may receive treatment by VA, do not 
receive VA compensation by the VA. 

The issue before the Board at this time is whether the 
veteran should receive compensation for dental trauma 
resulting in the need for partial upper and lower plates.  As 
dental trauma resulting in the need for partial upper and 
lower plates is not a "disabling" condition for which 
service connection may be granted for compensation purposes, 
and no other dental condition was shown during or after 
service, a basis for payment of compensation benefits in 
connection with the veteran's claim has not been established.

Accordingly, the veteran's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

The Duty to Notify and the Duty to Assist

The VCAA authorizes VA to refrain from providing claim 
development assistance "if no reasonable possibly exists 
that such assistance would aid in substantiate the claim."  
38 U.S.C.A. § 5103A(a)(2).  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim").

Similarly, in a precedential opinion, VA's General Counsel 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit. See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board. See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2005).  

As the application of pertinent provisions of the law and 
regulations determine the outcome of this decision, the Board 
finds that no amount of additional evidentiary development 
would change the outcome of this case, and therefore the 
provisions of the VCAA are not applicable. 


ORDER

Service connection for dental trauma resulting upper and 
lower plate loss, for compensation purposes, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


